Dear Mayor Joseph:
I understand that the first question of your opinion request has been resolved.
As to your second question, you have requested an opinion from this office with regard to whether an elected school board member may be appointed as a part-time employee in the unclassified service of the City of Opelousas?
LSA-R.S. 42:61, et seq., the dual office holding provisions, prohibit elective office and employment, whether full or part time, in the same political subdivision.  LSA-R.S. 42:63 D. Nothing in the dual office holding law, however, prohibits the holding of elective office in one political subdivision (parish) and employment, either full or part-time, in another political subdivision (city).
Therefore it is the opinion of this office that an elected parish school board member may, at the same time, hold part-time employment in the City of Opelousas.  Although the situation presented in your request does not violate the "dual office holding" law, to be proper, such offices or employments also must not conflict with LSA-R.S. 42:64 with regard to incompatible offices.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE/vs-1685o